Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory classifier comprising:  a vibratory mechanism supported at least partially on said first and second sidewalls, said vibratory mechanism configured to induce vibration of the classifier; at least a first screen disposed at least partially between first sidewall and said second sidewall; a feed box disposed at least partially in an inlet region of the classifier, said inlet region disposed at least partially rearward of said first screen along said longitudinal direction, said feedbox comprising: a classifying surface having openings therethrough; and a lower surface disposed at an angle below horizontal, said lower surface being disposed at least partially beneath said classifying surface to receive undersize material that passes through said classifying surface, said lower surface being disposed to transfer said undersize material onto said first screen, wherein said lower surface is pivotable between an operating position and a maintenance position; wherein in said maintenance position an access opening is disposed between said lower surface and said classifying surface, wherein said access opening permits access to a rear portion of said first screen.

Claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of operating a material classifier, comprising: in an operational mode: receiving material onto a classifying surface of a feedbox; transferring a first material subset comprising oversize material passing over said classifying surface onto a first classifying screen adjacent to said feedbox; receiving a second material subset comprising undersize material passing through said classifying surface onto a lower surface disposed at least partially beneath said classifying surface; transferring said second material subset across said lower surface onto a second classifying screen adjacent to said feedbox; in a maintenance mode: pivoting said lower surface from an operating position downward into a maintenance position to create an access opening between said classifying surface and said lower surface; and accessing said second classifying screen via said access opening. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653